In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved in International Packers, Limited v. United States (56 Cust. Ct. 636, Reap. Dec. 11147) and International Packers, Limited v. United States (52 Cust. Ct. 472, Reap. Dec. 10696), the court found and held that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, is the proper basis for the determination of the value of the canned meat exported from Argentina, during the period January 1, 1959, through December 31, 1959, described on the invoices of the entries covered by the appeals for reappraisement recited in schedule “A,” and that such values per dozen tins, net packed, are the respective values shown as plaintiffs’ claimed values on schedule “B,” for the respective products and sizes of container described on the invoices and as stated in each entry and recited in said schedule “B,” during those periods which correspond to the time of exportation of the canned meat covered by the appeals for reappraisement recited in schedule “A,” which with schedule “B,” was attached to and made a part of the decisions.